1301 Harbor Bay Parkway Alameda, CA 94502 T: 510-521-3389 www.biotimeinc.com May 11, Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 RE: BioTime, Inc. Withdrawal of Post-Effective Amendment No. 5 to Registration Statement No. 333-128083 Ladies/Gentlemen: By this letter, BioTime, Inc. withdraws Post-Effective Amendment No. 5 on Form S-3 to Registration Statement No. 333-128083, which was filed on January 7, Please direct all correspondence and communications with respect to the withdrawal of the aforesaid Post-Effective Amendment to the undersigned. Very truly yours, /s/ Steven A.
